Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

VOTING AGREEMENT, dated as of February 19, 2013 (this “Agreement”), by and among
Total System Services, Inc., a Georgia corporation (“Parent”), and each of the
Persons listed on Schedule 1 hereto (each a “Stockholder” and collectively, the
“Stockholders”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, NetSpend
Holdings, Inc., a Delaware corporation (the “Company”), Parent, and General
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Sub”) are entering into an Agreement and Plan of Merger, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which, among other things, each
outstanding share of (i) the common stock, par value $0.001 per share, of the
Company (the “Common Stock”) will be converted into the right to receive the
Merger Consideration, and (ii) each outstanding share of Series A Convertible
Preferred Stock will be converted into the right to receive the Preferred Share
Merger Consideration, in each case as specified in the Merger Agreement;

WHEREAS, as of the date hereof, each of the Stockholders is the beneficial owner
of such Stockholder’s Existing Shares (as defined herein);

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that each Stockholder agree, and each Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to such Stockholder’s Covered Shares (as defined
herein); and

WHEREAS, the Board of Directors of the Company has adopted the Merger Agreement
and approved the transactions contemplated thereby, and has approved the
execution and delivery of this Agreement in connection therewith, understanding
that the execution and delivery of this Agreement by each of the Stockholders is
a material inducement and condition to Parent’s willingness to enter into the
Merger Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

GENERAL

1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized and other defined terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Merger Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided that the Company
shall not be deemed an Affiliate of the Stockholder.

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended. The terms “Beneficially Own”,
“Beneficially Owned” and “Beneficial Owner” shall each have a correlative
meaning.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.

“Covered Shares” of a Stockholder (and each Stockholder’s “Covered Shares”)
means the specified Stockholder’s Existing Shares, together with any shares of
Common Stock or other voting capital stock of the Company and any shares of the
Common Stock or other stock of the Company issuable upon the conversion,
exercise or exchange of securities that are as of the relevant date securities
convertible into or exercisable or exchangeable for shares of Common Stock or
other voting capital stock of the Company, in each case that such specified
Stockholder has or acquires Beneficial Ownership of on or after the date hereof.

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).
The term “Encumber” shall have a correlative meaning.

“Existing Shares” of a Stockholder (and a Stockholder’s “Existing Shares”) means
the shares of Common Stock and Series A Convertible Preferred Stock set forth
opposite such Stockholder’s name on Schedule 1 hereto.

“Expiration Date” shall mean the date that the Merger Agreement shall terminate
in accordance with its terms.

“Permitted Transfer” means a Transfer of Covered Shares by a Stockholder (a) to
an Affiliate of such Stockholder, provided, that, (i) such Affiliate shall
remain an Affiliate of such Stockholder at all times following such Transfer,
and (ii) prior to the effectiveness of such Transfer, such transferee executes
and delivers to Parent a written agreement, in form and substance acceptable to
Parent, to assume all of such

 

2



--------------------------------------------------------------------------------

Stockholder’s obligations hereunder in respect of the securities subject to such
Transfer and to be bound by the terms of this Agreement, with respect to the
securities subject to such Transfer, to the same extent as such Stockholder is
bound hereunder and to make each of the representations and warranties hereunder
in respect of the securities transferred as such Stockholder shall have made
hereunder, or (b) at any time after the date on which the Stockholder Approval
is obtained, pursuant to (i) a pro rata distribution to partners or members of
such Stockholder in accordance with the terms of such Stockholder’s
organizational documents, or (ii) the execution of a total return swap or
similar transaction, so long as such Stockholder retains record ownership and
the right to vote the Covered Shares.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.

“Representatives” means the officers, directors, employees, agents, advisors and
Affiliates of a Person.

“Subsidiary” means, with respect to any Person, any corporation or other entity,
whether incorporated or unincorporated, (i) of which such Person or any other
Subsidiary of such Person is a general partner, or (ii) at least a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other entity is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided
that the Company shall in no event be deemed a Subsidiary of a Stockholder.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
Encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, Encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).

ARTICLE II

VOTING

2.1 Agreement to Vote.

(a) Each Stockholder (severally and not jointly) hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the
Stockholder Meeting and at any other meeting of the stockholders of the Company,
however called, including any adjournment or postponement thereof, and in
connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that the Covered Shares of such Stockholder are entitled to vote thereon
or consent thereto:

(i) appear at each such meeting or otherwise cause the Covered Shares to be
counted as present thereat for purposes of calculating a quorum; and

 

 

3



--------------------------------------------------------------------------------

(ii) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent (if then permitted under the Company’s
certificate of incorporation) covering, all of such Covered Shares (A) in favor
of the adoption and approval of the Merger Agreement and approval of the Merger
and other transactions contemplated by the Merger Agreement and any action
reasonably requested by the Parent in furtherance of the foregoing, including,
without limiting any of the foregoing obligations, in favor of any proposal to
adjourn or postpone any meeting of the stockholders of the Company at which any
of the foregoing matters are submitted for consideration and vote of the
stockholders of the Company to a later date if there are not sufficient votes
for approval of such matters on the date on which the meeting is held to vote
upon any of the foregoing matters; (B) against any action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company contained in the Merger Agreement,
or of such Stockholder contained in this Agreement; and (C) against any
Acquisition Proposal, Acquisition Transaction or Superior Proposal and against
any other action, agreement or transaction involving the Company or any of its
Subsidiaries that is intended, or would reasonably be expected to, materially
impede, interfere with, delay, postpone, adversely affect or prevent the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement or this Agreement or the performance by the Company of its obligations
under the Merger Agreement or by such Stockholder of its obligations under this
Agreement, including (I) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company or its
Subsidiaries (other than the Merger); (II) a sale, lease or transfer of a
material amount of assets of the Company or any of its Subsidiaries or any
reorganization, recapitalization or liquidation of the Company or any of its
Subsidiaries or (III) any change in the present capitalization of the Company or
any amendment or other change to the Company’s certificate of incorporation or
bylaws.

(b) Each Stockholder hereby waives, and agrees not to exercise or assert, any
appraisal or similar rights (including under Section 262 of the DGCL) in
connection with the Merger.

(c) The obligations of each Stockholder specified in this Section 2.1 shall
apply whether or not the Merger or any action described above is recommended by
the Board of Directors of the Company (or any committee thereof).

2.2 No Inconsistent Agreements. Each Stockholder (severally and not jointly)
hereby covenants and agrees that, except for this Agreement, such Stockholder
(a) has not entered into, and shall not enter into at any time while the Merger
Agreement remains in effect, any voting agreement or

 

4



--------------------------------------------------------------------------------

voting trust with respect to the Covered Shares of such Stockholder, (b) has not
granted, and shall not grant at any time while the Merger Agreement remains in
effect, a proxy (except pursuant to Section 2.3), consent or power of attorney
with respect to the Covered Shares of such Stockholder and (c) has not taken and
shall not knowingly take any action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect or have the
effect of preventing or disabling such Stockholder from performing any of its
obligations under this Agreement; provided, however, that this Section 2.2 shall
not preclude such Stockholder from Transferring Covered Shares pursuant to a
Permitted Transfer. Each Stockholder (severally and not jointly) hereby
represents that all proxies, powers of attorney, instructions or other requests
given by such Stockholder prior to the execution of this Agreement in respect of
the voting of such Stockholder’s Covered Shares, if any, are not irrevocable and
the Stockholder hereby revokes (and shall cause to be revoked) any and all
previous proxies, powers of attorney, instructions or other requests with
respect to such Stockholder’s Covered Shares.

2.3 Proxy. Each Stockholder hereby irrevocably appoints as its proxy and
attorney-in-fact, Philip W. Tomlinson, the Chief Executive Officer of Parent, M.
Troy Woods, the President and Chief Operating Officer of Parent, and G. Sanders
Griffith, III, the Senior Executive Vice President, General Counsel and
Secretary of Parent, and any individual who shall hereafter succeed any such
persons, and any other Person designated in writing by Parent, each of them
individually, with full power of substitution and resubstitution, to vote or
execute written consents with respect to the Covered Shares of such Stockholder
in accordance with Section 2.1 prior to the Expiration Date at the Stockholder
Meeting and at any annual or special meetings of stockholders of the Company (or
adjournments thereof) at which any of the matters described in Section 2.1 is to
be considered; provided, however, that such Stockholder’s grant of the proxy
contemplated by this Section 2.3 shall be effective if, and only if, such
Stockholder has not delivered to the Secretary of the Company at least ten
business days prior to the meeting at which any of the matters described in
Section 2.1 is to be considered a duly executed irrevocable proxy card
previously approved by Parent directing that the Covered Shares of such
Stockholder be voted in accordance with Section 2.1. This proxy, if it becomes
effective, is coupled with an interest, is given as an additional inducement of
Parent to enter into the Merger Agreement and shall be irrevocable prior to the
Expiration Date, at which time any such proxy shall terminate. Each Stockholder
(solely in its capacity as such) shall take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy.
Parent may terminate this proxy with respect to such Stockholder at any time at
its sole election by written notice provided to such Stockholder.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Each Stockholder. Each Stockholder
(severally and not jointly) hereby represents and warrants to Parent as follows:

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder is
a limited liability company, partnership, limited partnership or a limited
liability partnership duly formed or organized, validly existing and in good
standing under the laws of the jurisdiction of organization. Such Stockholder
has the requisite capacity and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Ownership. Unless Transferred pursuant to a Permitted Transfer, (i) such
Stockholder’s Existing Shares are, and all of the Covered Shares owned by such
Stockholder from the date hereof through and on the Expiration Date will be,
Beneficially Owned and owned of record by such Stockholder and (ii) such
Stockholder has good and valid title to such Stockholder’s Existing Shares, free
and clear of any Encumbrances other than pursuant to this Agreement, the Merger
Agreement, under applicable federal or state securities laws or pursuant to any
written policies of the Company only with respect to restrictions upon the
trading of securities under applicable securities laws. As of the date hereof,
such Stockholder’s Existing Shares constitute all of the shares of Common Stock
and Series A Convertible Preferred Stock (or any other equity interests of the
Company) Beneficially Owned or owned of record by such Stockholder. Unless
Transferred pursuant to a Permitted Transfer, such Stockholder has and will have
at all times through the Expiration Date sole voting power (including the right
to control such vote as contemplated herein), sole power of disposition, sole
power to issue instructions with respect to the matters set forth in Article II,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Stockholder’s Existing Shares and with
respect to all of the Covered Shares owned by such Stockholder at all times
through the Expiration Date.

(c) No Violation. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate any Law applicable
to such Stockholder or by which any of its assets or properties is bound or any
certificate or articles of incorporation, as applicable, and by-laws or other
equivalent organizational documents of such Stockholder, or (ii) conflict with,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of any Encumbrance on the properties or assets of such Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the

 

6



--------------------------------------------------------------------------------

Stockholder is a party or by which such Stockholder and/or any of its assets or
properties is bound, except for any of the foregoing as would not impair the
ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(d) Consents and Approvals. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require such Stockholder to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Governmental Entity, other than the filings of any reports with the SEC.

(e) Absence of Litigation. As of the date hereof, there is no litigation,
action, suits or proceeding pending or, to the knowledge of such Stockholder,
threatened against or affecting such Stockholder and/or any of its Affiliates
before or by any Governmental Entity that would reasonably be expected to impair
the ability of such Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

(f) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Sub or the Company in respect of
this Agreement based upon any arrangement or agreement made by or on behalf of
such Stockholder.

(g) Reliance by Parent. Such Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by such Stockholder and the representations and
warranties of such Stockholder contained herein. Such Stockholder understands
and acknowledges that the Merger Agreement governs the terms of the Merger and
the other transactions contemplated thereby.

3.2 Representations and Warranties of Parent. Parent hereby represents and
warrants to each Stockholder that it has the requisite capacity and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Parent, and constitutes a legal, valid and binding
obligation of Parent, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

7



--------------------------------------------------------------------------------

ARTICLE IV

OTHER COVENANTS

4.1 Prohibition on Transfers; Other Actions. Until the Expiration Date, each
Stockholder (severally and not jointly) agrees that it shall not (a) Transfer
any of such Stockholder’s Covered Shares, Beneficial Ownership thereof or any
other interest therein unless such Transfer is a Permitted Transfer; (b) enter
into any agreement, arrangement or understanding with any Person, or take any
other action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (c) take any action that could restrict or
otherwise affect such Stockholder’s legal power, authority and right to comply
with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this provision shall be void ab initio. Each
Stockholder (severally and not jointly) shall not request that the Company or
its transfer agent register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any of such Stockholder’s
Covered Shares and hereby consents to the entry of stop transfer instructions by
the Company of any transfer of such Stockholder’s Existing Shares (and any other
Shares that are beneficially owned by such Stockholder), unless such transfer is
made in compliance with this Agreement.

4.2 Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock or Series A Convertible
Preferred Stock by reason of any split-up, reverse stock split,
recapitalization, combination, reclassification, reincorporation, exchange of
shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

4.3 No Solicitation; Support of Acquisition Proposals.

(a) Prior to the Expiration Date each Stockholder (severally and not jointly)
agrees that it shall not, and shall cause each of its Subsidiaries, Affiliates
and Representatives not to, directly or indirectly (i) solicit, initiate or
knowingly encourage or facilitate any inquiries regarding, or the making of, any
proposal that could reasonably be expected to result in an Acquisition Proposal,
(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any Person any information in connection
with, enter into any agreement with respect to, or otherwise cooperate with or
facilitate any Acquisition Proposal or any effort or attempt to make an
Acquisition Proposal, (iii) waive, terminate, modify or fail to enforce any
provision of any contractual confidentiality, “standstill” or similar obligation
of any Person in favor of such Stockholder and relating to the Company or any of
its Subsidiaries other than Parent, (iv) take any action to make the provisions
of any “fair price,” moratorium,” “control share acquisition,” “business
combination” or other similar anti-takeover statute or regulation (including any
transaction under, or a third party becoming an “interested shareholder” under,
Section 203 of the DGCL), or any restrictive provision of any applicable
anti-takeover provisions in the Company’s certificate of incorporation
restricting “business combinations” and “interested stockholders” that would
otherwise apply, or the Company’s bylaws, inapplicable to any transactions
contemplated by the

 

8



--------------------------------------------------------------------------------

Acquisition Proposal, (v) make or participate in, directly or indirectly, a
“solicitation” of “proxies” (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person, with respect to the voting of any shares of Common Stock in connection
with any vote or other action on any matter, other than to recommend that the
stockholders of the Company vote in favor of the adoption and approval of the
Merger Agreement and the transactions contemplated thereby as otherwise
expressly provided in this Agreement, (vi) approve, adopt, recommend or enter
into, or publicly propose to approve, adopt, recommend or enter into, or allow
any of its Affiliates to enter into, a merger agreement, letter of intent,
agreement in principle, share purchase agreement, asset purchase agreement,
share exchange agreement, option agreement, voting, profit capture, tender or
other similar contract providing for, with respect to, or in connection with, or
that is intended to or could reasonably be expected to result in any Acquisition
Proposal, or (vii) agree or propose to do any of the foregoing; provided, that,
the foregoing shall not restrict such Stockholder or any of its Affiliates or
Representatives from engaging, in coordination with the Board of Directors of
the Company, in discussions or negotiations regarding an Acquisition Proposal
with any New Bidder solely to the extent and during the period in which the
Company is permitted to engage (and is engaging) in such discussions or
negotiations with such New Bidder pursuant to Section 6.3(c) of the Merger
Agreement. Each Stockholder (severally and not jointly) and its Subsidiaries,
Affiliates and Representatives shall immediately cease and cause to be
terminated all discussions or negotiations with any Person conducted heretofore
(other than with Parent) with respect to any Acquisition Proposal, and shall
take the necessary steps to inform its Affiliates and Representatives of the
obligations undertaken pursuant to this Agreement, including this Section 4.3.
Any violation of this Section 4.3 by any of the Stockholder’s Affiliates or
Representatives shall be deemed to be a violation by the Stockholder of this
Section 4.3.

(b) For the purposes of this Section 4.3, the Company shall be deemed not to be
an Affiliate or Subsidiary of any Stockholder, and any officer, director,
employee, agent or advisor of the Company (in each case, in their capacities as
such) shall be deemed not to be a Representative of any Stockholder.

4.4 Notice of Acquisitions. Each Stockholder (severally and not jointly) agrees
to notify Parent as promptly as practicable (and in any event within 24 hours
after receipt) orally and in writing of the number of any additional shares of
Common Stock, Series A Convertible Preferred Stock, or other securities of the
Company of which such Stockholder acquires Beneficial Ownership on or after the
date hereof.

4.5 Matters Regarding Series A Convertible Preferred Stock. To the extent a
Stockholder owns any shares of Series A Convertible Preferred Stock, such
Stockholder hereby (a) waives all rights, if any, of such Stockholder with
respect to its shares of Series A Convertible Preferred Stock to vote or consent
as a separate class in respect of the approval of the Merger or the Merger
Agreement, and (b) consents to the receipt with respect to its shares of Series
A Convertible Preferred Stock of the amount of consideration provided therefor
in the Merger Agreement.

 

9



--------------------------------------------------------------------------------

4.6 Further Assurances. From time to time, at Parent’s reasonable request and
without further consideration, each Stockholder (severally and not jointly)
agrees to cooperate with Parent in making all filings and obtaining all consents
of Governmental Entities and third parties and to execute and deliver such
additional documents and take all such further actions as may be necessary or
desirable to effect the actions contemplated by this Agreement. Without limiting
the foregoing, each Stockholder hereby authorizes Parent to publish and disclose
in any announcement or disclosure required by the SEC and in the Proxy Statement
the Stockholder’s identity and ownership of such Stockholder’s Covered Shares
and the nature of the Stockholder’s obligations under this Agreement.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement shall remain in effect until the earlier to
occur of (a) the Effective Time, (b) the Expiration Date or (c) as to any
Stockholder, (i) any material change, by amendment, waiver or other
modification, to any provision of the Merger Agreement that reduces the amount
of, or changes the form of, the consideration per share to be paid in the
Merger, or (ii) any amendment to Section 8.1 of the Merger Agreement that
extends the Termination Date beyond December 31, 2013, unless, with respect to
each of clauses (i) and (ii), such change, amendment, waiver or other
modification is consented to by such Stockholder. Neither the provisions of this
Section 5.1 nor the termination of this Agreement shall relieve (i) any party
hereto from any liability of such party to any other party incurred prior to
such termination or expiration, or (ii) any party hereto from any liability to
any other party arising out of or in connection with a breach of this Agreement.
Nothing in the Merger Agreement shall relieve any Stockholder from any liability
arising out of or in connection with a breach of this Agreement. In particular,
without limitation, the liability of the Stockholder for damages and losses
suffered by Parent as a consequence of any breach by such Stockholder shall not
be extinguished by the payment or the coming due of the Termination Amount.

5.2 No Ownership Interest. Each Stockholder has agreed to enter into this
Agreement and act in the manner specified in this Agreement for consideration.
Except as expressly set forth in this Agreement, all rights and all ownership
and economic benefits of and relating to a Stockholder’s Covered Shares shall
remain vested in and belong to such Stockholder, and except as expressly set
forth in this Agreement, nothing herein shall, or shall be construed to, grant
Parent any power, sole or shared, to direct or control the voting or disposition
of any of such Covered Shares. Nothing in this Agreement shall be interpreted as
creating or forming a “group” with any other Person, including Parent, for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law.

 

10



--------------------------------------------------------------------------------

5.3 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given (a) on the date of
delivery, if delivered in person or by electronic mail, (b) on the first
business day following the date of dispatch, if delivered by a recognized
overnight courier service (upon proof of delivery) or (c) on the seventh
business day following the date of mailing, if delivered by registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

  (i) if to Parent to:

Total System Services, Inc.

One TSYS Way

Columbus, Georgia, 31901

Attention:  General Counsel

facsimile :  (706) 644-4999

email:         SandersGriffith@tsys.com

telephone:  (706) 649-2310

with copies to:

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: C. William Baxley

C. Spencer Johnson III

facsimile :  (404) 572-5133

email:         bbaxley@kslaw.com

  csjohnson@kslaw.com

telephone: (404) 572-4600

 

  (ii) if to a Stockholder, to the applicable address set forth on Schedule 1;

or to such other address as any party may have furnished to the other parties in
writing in accordance with this Section 5.3; provided that in order for an
electronic mail to constitute proper notice hereunder, such email must
specifically reference this Section 5.3 and state that it is intended to
constitute notice hereunder

5.4 Interpretation; Definitions. This Agreement shall be governed by the
following rules of interpretation: (a) the words “hereby”, “herein”, “hereof”,
“hereunder” and words of similar import refer to this Agreement as a whole
(including any exhibits hereto and schedules delivered

 

11



--------------------------------------------------------------------------------

herewith) and not merely to the specific section, paragraph or clause in which
such word appears; (b) all references herein to Sections shall be deemed
references to Sections of this Agreement unless the context shall otherwise
require; (c) the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”; (d) the definitions given for
terms throughout this Agreement shall apply equally to both the singular and
plural forms of the terms defined; (e) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(f) except as otherwise expressly provided herein, all references to “dollars”
or “$” shall be deemed references to the lawful money of the United States of
America, (g) unless otherwise indicated, the word “day” shall be interpreted as
a calendar day and “business day” shall be interpreted as any day on which
commercial banks located in New York City are open for business; and (h) “Law”
shall be interpreted as any law, statute, order, rule, regulation, judgment,
decree, arbitration award, ordinance or judgment of any Governmental Entity.

5.5 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto. This
Agreement may be executed and delivered by facsimile or “PDF” transmission.

5.6 Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or attached hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written and oral, that
may have related to the subject matter hereof in any way.

5.7 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS RULES OF CONFLICT OF LAWS.
Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of any court of the United States located in the State of Delaware
or of any Delaware state court in the event any dispute arises out of this
agreement or the transactions contemplated by this agreement, (ii) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court and (iii) agrees that it will not
bring any action relating to this agreement or the transactions contemplated by
this agreement in any court other than a court of the United States located in
the State of Delaware or a Delaware state court.

 

12



--------------------------------------------------------------------------------

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

5.8 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by Parent and each Stockholder. Each party may waive any right
of such party hereunder by an instrument in writing signed by such party and
delivered to the other parties.

5.9 Remedies. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at Law or in equity. Without limiting the generality of the foregoing,
each Stockholder agrees with Parent that Parent shall be entitled to specific
performance of such Stockholder’s obligations to abide by the covenants and
obligations with respect to the Covered Shares of such Stockholder set forth
herein. For the avoidance of doubt, any party hereto may contemporaneously
commence an action for specific performance and seek any other form of remedy at
law or in equity that may be available for breach under this Agreement or
otherwise in connection with this Agreement or the transactions contemplated
hereby (including monetary damages).

5.10 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

13



--------------------------------------------------------------------------------

5.11 Successors and Assigns; Third Party Beneficiaries. Neither this Agreement
nor any of the rights or obligations of any party under this Agreement shall be
assigned, in whole or in part (by operation of law or otherwise), by any party
without the prior written consent of the other parties hereto. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

5.12 Action by Stockholder Capacity Only. Parent acknowledges that each
Stockholder has entered into this Agreement solely in its capacity as the record
and/or beneficial owner of such Stockholder’s Covered Shares (and not in any
other capacity, including without limitation, any capacity as a director or
officer of the Company). Nothing herein shall limit or affect any actions taken
by such Stockholder or its Affiliate or designee, or require such Stockholder or
its Affiliate or designee to take any action, in each case, in its or his
capacity as a director or officer of the Company, and any actions taken, or
failure to take any actions, by it or him in such capacity as a director or
officer of the Company shall not be deemed to constitute a breach of this
Agreement.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

JLL PARTNERS FUND IV, L.P. By:   JLL Associates IV, L.P., its general partner
By:   JLL Associates G.P. IV, L.L.C., its general partner By:  

/s/ Paul S. Levy

Name:   Paul S. Levy Title:   Managing Member JLL PARTNERS FUND V, L.P. By:  
JLL Associates V, L.P., its general partner By:   JLL Associates G.P. V, L.L.C.,
its general partner By:  

/s/ Paul S. Levy

Name:   Paul S. Levy Title:   Managing Member

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

OAK INVESTMENT PARTNERS X, LIMITED PARTNERSHIP

 

By:  

Oak Associates X, LLC, its general partner

 

By:  

/s/ Ann H. Lamont

Name:   Ann H. Lamont Title:   Managing Member

 

OAK X AFFILIATES FUND, L.P.

 

By:

 

 

Oak Associates X, LLC, its general partner

 

By:  

/s/ Ann H. Lamont

Name:   Ann H. Lamont Title:   Managing Member

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

TOTAL SYSTEM SERVICES, INC.

 

By:  

/s/ M. Troy Woods

Name:   M. Troy Woods Title:   President and Chief Operating Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

OWNERSHIP OF EXISTING SHARES

 

Beneficial Owner

  

Class

  Number of Existing Shares   JLL Partners Fund IV, L.P.    Common Stock    
4,239,677    JLL Partners Fund V, L.P.    Common Stock     10,599,548    JLL
Partners Fund IV, L.P.    Series A Convertible Preferred Stock     199,995   
JLL Partners Fund V, L.P.    Series A Convertible Preferred Stock     500,005   

Oak Investment Partners X, Limited Partnership

   Common Stock     11,042,089    Oak X Affiliates Fund, L.P.    Common Stock  
  177,266   

Notices

(a) for JLL Partners Fund IV, L.P. and JLL Partners Fund V, L.P., to:

c/o JLL Partners

450 Lexington Avenue, 31st Floor

New York, NY 10017

Attention: Frank J. Rodriguez

facsimile :  (212) 286-8626

email:         f.rodriguez@jllpartners.com.

telephone:  (212) 286-8600

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, DE 19899-0636

Attention: Robert B. Pincus

facsimile : (302) 434-3090

email:        bob.pincus@skadden.com

telephone: (302) 651-3090



--------------------------------------------------------------------------------

(b) for Oak Investment Partners X, Limited Partnership and Oak X Affiliates
Fund, L.P., to:

c/o Oak Management Corporation

901 Main Street

Suite 600

Norwalk, CT 06851

Attention: Ann H. Lamont

facsimile : (203) 227-0372

email:        annie@oakvc.com

telephone: (203) 226-8346

with copies to:

Finn Dixon & Herling LLP

177 Broad Street

15th Floor

Stamford, CT 06901-2048

Attention: Michael J. Herling

facsimile : (203) 325-5001

email:        mherling@fdh.com

telephone: (203) 325-5015